As filed with the Securities and Exchange CommissionApril 22, 2010 Registration No. 333-152430 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Post-Effective Amendment REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 InnerLight Holdings, Inc. (Name of small business issuer in its charter) Delaware 5122 26-2300043 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) InnerLight Holdings, Inc. 867 East 2260 South Provo, UT (801) 655-0605 (Address and telephone number of principal executive offices and principal place of business) KEVIN P.
